DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
This Office Action is in Response to Remarks and Amendments filed 06 Nov 2020.
Claim 18 is canceled, claim 9 is withdrawn, and claims 1-8, 10-17, and 19-21 are examined. 

Claim Objections
Claim 1 objected to because of the following informalities:    
Claim 1: “in the radially direction” is believed to be in error for --in the radial direction--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson 6540162 (hereinafter Johnson ‘162), in view of Patel 20080104962, Boardman 9074773, and Johnson 8272219 (hereinafter Johnson ‘219).
Claim 1, Johnson ‘162 teaches a trapped vortex combustor (30; Fig 2) for use in a gas turbine engine (10, Fig 1), the trapped vortex combustor defining a radial direction and a circumferential direction (combustor 30 being annular; Col.3 ll.16-23), the trapped vortex combustor comprising:

    PNG
    media_image1.png
    975
    1280
    media_image1.png
    Greyscale

an outer vortex chamber wall (84 of chamber 70) defining a forward end (Fig 2 above) and comprising an inner surface (facing 70);
a dome (82, 44, 92; Fig 2, Col.3 ll.51-55) attached to the outer vortex chamber wall (Fig 2), 
a transition wall (80) extending radially from an aft end (Fig 2 above) of the outer vortex chamber wall (Fig 2); and 
a wall extension (at least part of 88) extending from a radial inner end (Fig 2 above) of the transition wall (Fig 2),
wherein the dome and the outer vortex chamber wall defining at least in part an outer trapped vortex chamber (70; Fig 2) and a channel (Fig 2 above), 

wherein the dome further defines a fuel nozzle opening (see radially outermost 112), 
wherein all openings in the dome outward of the fuel nozzle opening along the radial direction, excepting any effusion cooling holes having a diameter less than about 0.035 inches, being in airflow communication with the channel (there being no openings shown outward of the fuel nozzle opening), 
wherein the outer vortex chamber is configured to receive a total amount of airflow during operation (e.g., 70 receiving air in Fig 2),
wherein at least an end portion (Fig 2 above) of the wall extension is parallel to the transition wall (Fig 2). 
Johnson ‘162 does not teach wherein the channel configured to receive an airflow through or around the outer vortex chamber wall, the dome, or both and provide such airflow as a continuous annular airflow to the inner surface of the outer vortex chamber wall, wherein a first outer opening that extends parallel to the inner surface of the outer vortex chamber wall is formed in the dome outward of the fuel nozzle opening along the radial direction and upstream of the channel, wherein at least 13.5 percent of the total amount of airflow is provided through the channel,  wherein the transition wall comprises a transition wall opening, and wherein the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Patel teaches a combustor (20) for use in a gas turbine engine (10), 

    PNG
    media_image2.png
    700
    1017
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    950
    688
    media_image3.png
    Greyscale

wherein the dome and the combustor wall(s) define at least in part a channel (41, 43), 


    PNG
    media_image4.png
    589
    741
    media_image4.png
    Greyscale

wherein the channel(s) is/are configured to receive an airflow through both the combustor wall(s), and the dome (via 46(a-b), 48(a-b)) and provide such airflow as a continuous annular airflow to the inner surface of the combustor wall(s) (Figs 2-5; [0018]), 

    PNG
    media_image5.png
    859
    781
    media_image5.png
    Greyscale

wherein the dome further defines a fuel nozzle opening (28), 
wherein impingement holes (46, 46a-b) extend through the combustor wall(s) to provide impingement airflow into the channel;
wherein a first outer opening(s) (“ejecting holes” 48, 48a-b) that extend(s) parallel to the inner surface of the combustor wall(s) ([0005, 7, 0021], Fig 2) is/are formed in the dome outward of the fuel nozzle opening along the radial direction and upstream of the channel (Fig 2), 
wherein all openings in the dome outward of the fuel nozzle opening along the radial direction, excepting any effusion cooling holes having a diameter less than 0.035 inches, are in airflow communication 
Patel further teaching the channel(s) being formed by circumferential wall(s) (or lip(s) 32a-b) extending axially aft from the dome (Figs 2-3, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling hole/channel arrangement of Patel for the channel of Johnson ‘162, in order to maximize impingement cooling on the circumferential wall (or lip) extending axially aft from the dome that partially forms the channel while facilitating cooling air flow out of the channel into the combustion chamber along the inner surface of the combustor walls (or outer vortex chamber wall), thus improving cooling with little or no added cost, weight, and complexity (Patel, [0020-21, 23-24]). 
Johnson ‘162 in view of Patel does not teach at least 13.5 percent of the total amount of airflow is provided through the channel, and wherein the transition wall comprises a transition wall opening, and wherein the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Boardman teaches a trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) wherein a total amount of air is supplied to the vortex chamber (i.e., from air/fuel mixing tubes 134, 132, and air injection holes 126; Col.4 ll.48-64) and the portion of the total amount of airflow provided to the chamber via air injection holes 126 and/or fuel sources 128 (including 132, 134) is adjusted by changing the number and position of air injection holes and fuel sources in order to achieve the desired amount of air and fuel in the vortex (Col.3 ll. 48-65). In Boardman’s case, the air sources of 134 and 132 are premixed fuel/air as a gas fuel (Fig 4), thus, it is the number of air injection holes that must be selected in order to adjust the fuel/air ratio. There being only gas fuel sources (132, 134) and pure air sources (126) of air to the vortex chamber, adjusting the amount of air flowing to the chamber from pure air sources relative to the amount of air provided by the gas fuel injectors (132, 134), amounts to adjusting the proportion of air from pure air sources relative to the total amount of air flow to the vortex chamber. 
Notably, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber 
Note, MPEP 2123(I) provides that patents are relevant as prior art for all they contain and are not limited to what the patentees describe as their own inventions or the problems with which they are concerned. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures Johnson ‘162 in view of Patel, in further view of Boardman’s optimization technique(s) that teaches the claimed percentage limitation. 

However, Johnson ‘219 teaches transition wall openings (Figs 1-4 and 7; Fig 1 below) in a transition wall (44)  extending radially from an aft end (Fig 1 below) of an outer vortex chamber wall (48); and wherein the transition wall opening directly faces an end portion of a wall extension (at least a portion of 117 forming 120; Figs 1-4 and 7; Fig 1 below) such that airflow therethrough (102) is redirected by the wall extension in the radial direction toward the outer vortex chamber wall (Figs 1-4 and 7).

    PNG
    media_image6.png
    944
    1316
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transition wall openings of Johnson ‘219 for the transition wall of Johnson ‘162 in view of Patel and Boardman in order to provide film cooling to the transition wall (Johnson ‘219, Col.4 l.66 - Col.5 l.6).
Claim 2, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches an inner combustion chamber liner (42) and an outer combustion chamber liner (40) together defining a combustion chamber (48), wherein the outer vortex chamber is positioned upstream of the combustion chamber (Fig 2).
Regarding Claim 3, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach a second outer opening is formed in the dome or the outer vortex chamber wall that is in airflow communication with the channel for providing the airflow to the channel.
However, Patel further teaches a second outer opening - impingement holes (46a-b) - is formed in the combustor wall that is in airflow communication with the channel for providing the airflow to the channel as discussed in claim 1 above (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling hole/channel arrangement of Patel for the outer vortex chamber cooling hole/channel arrangement of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 for the same reason as above, i.e., in order to maximize impingement cooling on the circumferential wall (or lip) extending axially aft from the dome that partially forms the channel while facilitating cooling air flow out of the channel into the combustion chamber along the inner surface of the combustor walls (or outer vortex chamber wall), thus improving cooling with little or no added cost, weight, and complexity (Patel, [0020-21, 23-24]). 
Regarding Claim 4, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the first outer opening is formed in the dome and the second outer opening is formed in the outer vortex chamber wall. 
However, Patel further teaches cooling holes (48a-b) formed in the dome (24) and impingement holes (46a-b) formed in the combustor wall(s) as discussed in claims 1 and 3 above (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling hole/channel arrangement of Patel for the outer vortex chamber cooling hole/channel arrangement of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 for the same 
Regarding Claim 5, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the first and second outer openings are offset from each other in an axial direction perpendicular to the radial direction and the circumferential direction. 
However, Patel further teaches the first and second outer openings are offset from each other in an axial direction (“A” in Fig 2 below) perpendicular to the radial direction and the circumferential direction (Fig 2).

    PNG
    media_image7.png
    950
    688
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling hole/channel arrangement of Patel for the outer vortex chamber cooling 
Regarding Claim 6, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the portion provided by the channel being at least fifteen percent of the total amount of airflow.
However, as discussed above, Boardman further teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber of a combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case the pure air source of openings in Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 (Patel, 46a-b, 48a-b) being adjusted in number in order to adjust the portion of air provided by the channel (Fig 2 of Johnson ‘162; 41, 43 in Patel) to the vortex chamber to be at least 15% of the total air received by the vortex chamber (i.e., including air through fuel injector 48), may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaching all the claimed structures, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, as taught by Boardman (i.e., by changing the number of pure air sources 126 of Boardman, analogous to cooling air openings of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219; 46a-b.48a-b in Patel), would have been an obvious extension of prior art teachings, in order to obtain the desired air/fuel ratio in the vortex chamber (Boardman, Col.3 ll.62-65) . In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219, in further view of Boardman’s optimization technique(s) that teaches the claimed percentage limitation. 
Regarding Claim 7, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches the channel extends continuously three hundred and sixty degrees about an axial centerline of the trapped vortex combustor (Figs 2; the combustor being annular; Col.3 ll.16-23).
Regarding Claim 8, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image8.png
    975
    1279
    media_image8.png
    Greyscale

Johnson ‘162 further teaches a lip (Fig 2 above) extending into the outer vortex chamber (Fig 2), wherein the lip defines the channel with the inner surface of the outer vortex chamber wall (Fig 2).
Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the dome comprising the lip. 
However both Patel and Johnson ‘219 teach lips (32a, b in Patel and Fig 3 below in Johnson ‘219) forming the channel(s) (41, 43 in Patel and 118 in Johnson ‘219) being part of the dome (Fig 2 in Patel and Fig 3 in Johnson ‘219); where the dome and the axially extending combustor/outer-vortex-chamber wall are formed integrally with the dome.

    PNG
    media_image9.png
    958
    693
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    965
    1239
    media_image10.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrally form the dorm and outer vortex wall of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 such that the axially extending lip forming the channel thereof is part of the dome as taught by Patel and Johnson ‘219, because the integral formation of dome and outer vortex chamber wall simplifies the joint structure (thus, reducing cost, weight, and complexity) and the axially extending lip thus extended from the dome portion of the integral structure (see also [0025] of Patel). 
Regarding Claim 10, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches the channel is an outer channel (Fig 2; relative to gas turbine engine centerline), and wherein the trapped vortex combustor further comprises: 
an inner vortex chamber wall (84 near bottom of Fig 2) defining a forward end (Fig 2 below) and comprising an inner surface (facing 74), 

    PNG
    media_image11.png
    975
    1279
    media_image11.png
    Greyscale

wherein the dome is attached to the inner vortex chamber wall (Fig 2), 
wherein the dome and the inner vortex chamber wall define at least in part an inner trapped vortex chamber (74) and an inner channel (Fig 2 above), 
wherein the inner channel extends along the circumferential direction at the forward end of the inner vortex chamber wall (the combustion chamber being annular; Col.3 ll.16-23). 
Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the inner channel is configured to receive an airflow through or around the inner vortex chamber wall, the dome, or both and provide such airflow as a continuous annular airflow to the inner surface of the inner vortex chamber wall.
However, just as in Claim 1 above, Patel further teaches the combustor comprising combustor walls (the other of 20a-b or 21a-b; e.g. 20b, 21b), each defining a forward end (Fig 2 below) and comprising 

    PNG
    media_image3.png
    950
    688
    media_image3.png
    Greyscale

wherein the dome and the combustor wall(s) define at least in part a channel (the other of 41, 43; e.g. 43), 
wherein the channel(s) extend(s) along the circumferential direction at the forward end of the combustor wall(s) (Figs 2, 4-5), 

    PNG
    media_image4.png
    589
    741
    media_image4.png
    Greyscale

wherein the channel(s) is/are configured to receive an airflow through both the combustor wall(s), and the dome (via the other of 46(a-b), 48(a-b); e.g. 46b, 48b) and provide such airflow as a continuous annular airflow to the inner surface of the combustor wall(s) (Figs 2-5; [0018]), 

    PNG
    media_image5.png
    859
    781
    media_image5.png
    Greyscale

wherein impingement holes (the other of 46, 46a-b; e.g. 46, 46b) extend through the combustor wall(s) to provide impingement airflow into the channel;
wherein a outer opening(s) (the other of “ejecting holes” 48, 48a-b; e.g. 48b) that extend(s) parallel to the inner surface of the combustor wall(s) ([0005, 7, 0021], Fig 2) is/are formed in the dome outward of the fuel nozzle opening along the radial direction and upstream of the channel (Fig 2), 
Patel further teaching the channel(s) being formed by circumferential wall(s) (the other of lip(s) 32a-b; e.g., 32b) extending axially aft from the dome (Figs 2-3, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling hole/channel arrangement of Patel for the channel of Johnson ‘162 in 
Regarding Claim 11, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches the fuel nozzle opening of the dome is an outer fuel nozzle opening (radially outermost 112 of Fig 2), wherein the dome further defines an inner fuel nozzle opening (radially innermost 112 of Fig 2), and wherein all openings in the dome inward of the inner fuel nozzle opening along the radial direction, excepting any effusion cooling holes having a diameter less than 0.035 inches, are in airflow communication with the inner channel (there being no openings shown outward of the fuel nozzle opening).
Regarding Claim 12, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches the inner channel extends continuously three hundred and sixty degrees about an axial centerline of the trapped vortex combustor (the combustor being annular; Col.3 ll.16-23).
Regarding Claim 13, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches the channel is an outer channel defining an outlet (Fig 2 below), wherein the trapped vortex combustor further comprises: 
an inner vortex chamber wall (84 near bottom of Fig 2) defining a forward end (Fig 2 below) and comprising an inner surface (facing 74), 

    PNG
    media_image12.png
    975
    1279
    media_image12.png
    Greyscale

wherein the dome and the inner vortex chamber wall define at least in part an inner channel at the forward end (Fig 2 above),
wherein the inner channel defines an outlet (Fig 2 above), 
wherein the trapped vortex combustor defines a cavity height between the outer vortex chamber wall at the outlet of the outer channel and the inner vortex chamber wall at the outlet of the inner channel (Fig 2 below), 

    PNG
    media_image13.png
    975
    1279
    media_image13.png
    Greyscale

wherein the outer channel further defines a maximum height (cropped and zoomed Fig 2 below), and 

    PNG
    media_image14.png
    938
    1336
    media_image14.png
    Greyscale

wherein the maximum height of the outer channel is between two percent and eight percent of the cavity height (according to annotated Fig 2 below,                         
                            ≈
                            
                                
                                    0.5
                                
                                
                                    11
                                
                            
                            ≈
                             
                        
                    5%).
Furthermore, MPEP 2144.05 (II) (A) provides that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also "the need for caution in granting a patent based on the combination of elements found in the prior art."). 
In this case, the general conditions of the claim are disclosed in the prior art, as discussed in the claim mapping to Johnson ‘162 and Johnson ‘162 in view of Patel, Boardman, Johnson ‘219 in the above discussion including the maximum channel height, the cavity height, and the former being much smaller than the latter, thus it is not inventive to discover the optimum or workable ranges, of the relative heights, by routine experimentation, in this case requiring conventional known methods of CFD modeling and/or trial testing of various relative heights. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a generically disclosed range of relative heights is the optimum minimum separation height. The limitation requiring channel maximum height being between two percent and eight percent of the cavity height, was a mere carrying forward of an original patented conception, Johnson ‘162 and Johnson ‘162 in view of Patel, Boardman, Johnson ‘219, involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, and was thus not such an invention as will sustain a patent, even though the claimed range of channel maximum height being between two percent and eight percent of the cavity height may have produced better results than Johnson ‘162 and Johnson ‘162 in view of Patel, Boardman, Johnson ‘219. 
Regarding Claim 14, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 further teaches the channel is an outer channel defining an outlet (Fig 2 below), wherein the trapped vortex combustor further comprises: 
an inner vortex chamber wall (84 near bottom of Fig 2) defining a forward end (Fig 2 below) and comprising an inner surface (facing 74), 
wherein the dome and the inner vortex chamber wall define at least in part an inner channel at the forward end (Fig 2 below),

    PNG
    media_image12.png
    975
    1279
    media_image12.png
    Greyscale

wherein the inner channel defines an outlet (Fig 2 above), 
wherein the trapped vortex combustor defines a cavity height between the outer vortex chamber wall at the outlet of the outer channel and the inner vortex chamber wall at the outlet of the inner channel (Fig 2 below), 

    PNG
    media_image13.png
    975
    1279
    media_image13.png
    Greyscale

wherein the fuel nozzle opening defines a separation from the inner surface of the outer vortex chamber wall (Fig 2 below), and 

    PNG
    media_image15.png
    938
    1336
    media_image15.png
    Greyscale

wherein the separation is between one percent and eight percent of the cavity height (according to annotated Fig 2 above,                         
                            ≈
                            
                                
                                    0.5
                                
                                
                                    10.5
                                
                            
                            ≈
                             
                        
                    5%).
Additionally, Boardman further teaches the trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) with outer chamber wall (122) wherein “the position of fuel injectors (128) “may vary depending on the rotation of the vortex 130” and the embodiment of Fig 4 with clockwise vortex rotation with fuel injector (134) closer to the outer chamber wall than in the embodiment of Fig 5 with counterclockwise vortex rotation. 
Notably, Boardman teaches it was known to adjust the position of fuel injectors near the trapped vortex in order to adjust the rotation and position of the vortex relative to the combustor as a whole, thus the separation of the fuel injector from the outer chamber wall relative to the cavity height of the combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case fuel injector (48) separation from the chamber wall of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 being 
Regarding Claim 15, Johnson ‘162 teaches a trapped vortex combustor (30; Fig 2) for use in a gas turbine engine (10, Fig 1), the trapped vortex combustor defining a radial direction and a circumferential direction (combustor 30 being annular; Col.3 ll.16-23), the trapped vortex combustor comprising:

    PNG
    media_image1.png
    975
    1280
    media_image1.png
    Greyscale


a dome (82, 44, 92; Fig 2, Col.3 ll.51-55) attached to the outer vortex chamber wall (Fig 2), 
a transition wall (80) extending radially from an aft end (Fig 2 above) of the outer vortex chamber wall (Fig 2); and 
a wall extension (at least part of 88) extending from a radial inner end (Fig 2 above) of the transition wall (Fig 2),
wherein the dome and the outer vortex chamber wall defining at least in part an outer trapped vortex chamber (70; Fig 2) and a channel (Fig 2 above), 
wherein the channel extends along the circumferential direction at the forward end of the outer vortex chamber wall (Fig 2), 
wherein the dome further defines a fuel nozzle opening (see radially outermost 112), 
wherein the outer vortex chamber is configured to receive a total amount of airflow during operation (e.g., 70 receiving air in Fig 2),
wherein at least an end portion (Fig 2 above) of the wall extension is parallel to the transition wall (Fig 2). 
Johnson ‘162 does not teach wherein the channel configured to receive an airflow through or around the outer vortex chamber wall, the dome, or both and provide such airflow as a continuous annular airflow to the inner surface of the outer vortex chamber wall, wherein a first outer opening that extends parallel to the inner surface of the outer vortex chamber wall is formed in the dome outward of the fuel nozzle opening along the radial direction and upstream of the channel, wherein at least fifteen percent of the total amount of airflow is provided through the channel,  wherein the transition wall comprises a transition wall opening, and wherein the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Patel teaches a combustor (20) for use in a gas turbine engine (10), 

    PNG
    media_image2.png
    700
    1017
    media_image2.png
    Greyscale

the combustor defining a radial direction (“R” in Fig 2 below) and a circumferential direction (about “A” in Fig 2 below), the combustor comprising combustor walls (20a-b or 21a-b), each defining a forward end (Fig 2 below) and comprising an inner surface (Fig 2 below); and a dome (24) attached to, or formed integrally with, the combustor walls (Fig 2; [0016]); 

    PNG
    media_image3.png
    950
    688
    media_image3.png
    Greyscale

wherein the dome and the combustor wall(s) define at least in part a channel (41, 43), 
wherein the channel(s) extend(s) along the circumferential direction at the forward end of the combustor wall(s) (Figs 2, 4-5), 

    PNG
    media_image4.png
    589
    741
    media_image4.png
    Greyscale

wherein the channel(s) is/are configured to receive an airflow through both the combustor wall(s), and the dome (via 46(a-b), 48(a-b)) and provide such airflow as a continuous annular airflow to the inner surface of the combustor wall(s) (Figs 2-5; [0018]), 

    PNG
    media_image5.png
    859
    781
    media_image5.png
    Greyscale

wherein the dome further defines a fuel nozzle opening (28), 
wherein impingement holes (46, 46a-b) extend through the combustor wall(s) to provide impingement airflow into the channel;
wherein a first outer opening(s) (“ejecting holes” 48, 48a-b) that extend(s) parallel to the inner surface of the combustor wall(s) ([0005, 7, 0021], Fig 2) is/are formed in the dome outward of the fuel nozzle opening along the radial direction and upstream of the channel (Fig 2), 
Patel further teaching the channel(s) being formed by circumferential wall(s) (or lip(s) 32a-b) extending axially aft from the dome (Figs 2-3, 5).

Johnson ‘162 in view of Patel does not teach at least fifteen percent of the total amount of airflow is provided through the channel, and wherein the transition wall comprises a transition wall opening, and wherein the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Boardman teaches a trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) wherein a total amount of air is supplied to the vortex chamber (i.e., from air/fuel mixing tubes 134, 132, and air injection holes 126; Col.4 ll.48-64) and the portion of the total amount of airflow provided to the chamber via air injection holes 126 and/or fuel sources 128 (including 132, 134) is adjusted by changing the number and position of air injection holes and fuel sources in order to achieve the desired amount of air and fuel in the vortex (Col.3 ll. 48-65). In Boardman’s case, the air sources of 134 and 132 are premixed fuel/air as a gas fuel (Fig 4), thus, it is the number of air injection holes that must be selected in order to adjust the fuel/air ratio. There being only gas fuel sources (132, 134) and pure air sources (126) of air to the vortex chamber, adjusting the amount of air flowing to the chamber from pure air sources relative to the amount of air provided by the gas fuel injectors (132, 134), amounts to adjusting the proportion of air from pure air sources relative to the total amount of air flow to the vortex chamber. 
Notably, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber of a combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case the pure air source of openings in Johnson ‘162 in view of Patel (46a-b, 48a-b in Patel) being adjusted in number in order to adjust the portion of air provided by the channel (Fig 2 of Johnson ‘162; 41, 43 in Patel) 
Note, MPEP 2123(I) provides that patents are relevant as prior art for all they contain and are not limited to what the patentees describe as their own inventions or the problems with which they are concerned. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures Johnson ‘162 in view of Patel, in further view of Boardman’s optimization technique(s) that teaches the claimed percentage limitation. 
Johnson ‘162 in view of Patel and Boardman does not teach the transition wall comprises a transition wall opening, and the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Johnson ‘219 teaches transition wall openings (Figs 1-4 and 7; Fig 1 below) in a transition wall (44)  extending radially from an aft end (Fig 1 below) of an outer vortex chamber wall (48); and wherein the transition wall opening directly faces an end portion of a wall extension (at least a portion of 117 forming 

    PNG
    media_image6.png
    944
    1316
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transition wall openings of Johnson ‘219 for the transition wall of Johnson ‘162 in view of Patel and Boardman in order to provide film cooling to the transition wall (Johnson ‘219, Col.4 l.66 - Col.5 l.6).
Regarding Claim 16, Johnson ‘162 teaches a method for operating a trapped vortex combustor (30; Fig 2) of a gas turbine engine (10, Fig 1), the trapped vortex combustor comprising

    PNG
    media_image1.png
    975
    1280
    media_image1.png
    Greyscale

an outer vortex chamber wall (84 of chamber 70) and a dome (82, 44, 92; Fig 2, Col.3 ll.51-55) attached to the outer vortex chamber wall (Fig 2), 
a transition wall (80) extending radially from an aft end (Fig 2 above) of the outer vortex chamber wall (Fig 2); and 
a wall extension (at least part of 88) extending from a radial inner end (Fig 2 above) of the transition wall (Fig 2),
a fuel nozzle opening (radially outermost 112),
the dome and the outer vortex chamber wall defining at least in part an outer trapped vortex chamber (70; Fig 2) and a channel (Fig 2 above), 
the channel positioned at a forward end of the outer vortex chamber wall (Fig 2 above),


Johnson ‘162 does not teach the method comprising: providing an airflow through or around the dome, the outer vortex chamber wall, or both to the channel; and providing the airflow received in the channel to the outer vortex chamber as an annular airflow, the annular airflow being at least fifteen percent of a total amount of airflow provided to the outer vortex chamber, wherein air is provided into the channel through a first outer opening that extends parallel to an inner surface of the outer vortex chamber wall and that is formed in the dome outward of a fuel nozzle opening along a radial direction and upstream of the channel, wherein the transition wall comprises a transition wall opening, and wherein the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radially direction toward the outer vortex chamber wall.
However, Patel teaches a method of operating a combustor (20) for use in a gas turbine engine (10), 

    PNG
    media_image2.png
    700
    1017
    media_image2.png
    Greyscale

the combustor comprising combustor walls (20a-b or 21a-b) and a dome (24) attached to, or formed integrally with, the combustor walls (Fig 2; [0016]); 

    PNG
    media_image3.png
    950
    688
    media_image3.png
    Greyscale

wherein the dome and the combustor wall(s) define at least in part a channel (41, 43), 

    PNG
    media_image4.png
    589
    741
    media_image4.png
    Greyscale

the method comprising providing an airflow through both the combustor wall(s) and the dome (via 46(a-b), 48(a-b)) to the channel(s) and providing such airflow as a continuous annular airflow to the combustor wall(s) as an annular airflow (Figs 2-5; [0018]), 


    PNG
    media_image5.png
    859
    781
    media_image5.png
    Greyscale

wherein air is provided to the channel through impingement holes (46, 46a-b) extending through the combustor wall(s) to provide impingement airflow into the channel;
and air is provided to the channel through a first outer opening(s) (“ejecting holes” 48, 48a-b) that extend(s) parallel to an inner surface (Fig 2 above) of the combustor wall(s) ([0005, 7, 0021], Fig 2) and that is/are formed in the dome outward of a fuel nozzle opening (30) along the radial direction and upstream of the channel (Fig 2), 
Patel further teaching the channel(s) being formed by circumferential wall(s) (or lip(s) 32a-b) extending axially aft from the dome (Figs 2-3, 5).

Johnson ‘162 in view of Patel does not teach providing at least fifteen percent of a total amount of airflow to the outer vortex chamber through the channel, and wherein the transition wall comprises a transition wall opening, and wherein the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Boardman teaches a trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) wherein a total amount of air is supplied to the vortex chamber (i.e., from air/fuel mixing tubes 134, 132, and air injection holes 126; Col.4 ll.48-64) and the portion of the total amount of airflow provided to the chamber via air injection holes 126 and/or fuel sources 128 (including 132, 134) is adjusted by changing the number and position of air injection holes and fuel sources in order to achieve the desired amount of air and fuel in the vortex (Col.3 ll. 48-65). In Boardman’s case, the air sources of 134 and 132 are premixed fuel/air as a gas fuel (Fig 4), thus, it is the number of air injection holes that must be selected in order to adjust the fuel/air ratio. There being only gas fuel sources (132, 134) and pure air sources (126) of air to the vortex chamber, adjusting the amount of air flowing to the chamber from pure air sources relative to the amount of air provided by the gas fuel injectors (132, 134), amounts to adjusting the proportion of air from pure air sources relative to the total amount of air flow to the vortex chamber. 
Notably, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber of a combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case the pure air source of openings in Johnson ‘162 in view of Patel (46a-b, 48a-b in Patel) being adjusted in 
Note, MPEP 2123(I) provides that patents are relevant as prior art for all they contain and are not limited to what the patentees describe as their own inventions or the problems with which they are concerned. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures Johnson ‘162 in view of Patel, in further view of Boardman’s optimization technique(s) that teaches the claimed percentage limitation. 
Johnson ‘162 in view of Patel and Boardman does not teach the transition wall comprises a transition wall opening, and the transition wall opening directly faces the wall extension such that airflow therethrough is redirected by the wall extension in the radial direction toward the outer vortex chamber wall.
However, Johnson ‘219 teaches transition wall openings (Figs 1-4 and 7; Fig 1 below) in a transition wall (44)  extending radially from an aft end (Fig 1 below) of an outer vortex chamber wall (48); and wherein 

    PNG
    media_image6.png
    944
    1316
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transition wall openings of Johnson ‘219 for the transition wall of Johnson ‘162 in view of Patel and Boardman in order to provide film cooling to the transition wall (Johnson ‘219, Col.4 l.66 - Col.5 l.6).
Regarding Claim 17, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the annular airflow is between twenty percent and forty percent of the total amount of airflow provided to the outer vortex chamber.
However, as discussed above, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order 
Note, MPEP 2123(I) provides that patents are relevant as prior art for all they contain and are not limited to what the patentees describe as their own inventions or the problems with which they are concerned. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures of Johnson ‘162 in view 
Regarding Claim 19, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, also teaches providing the airflow received in the channel to the outer vortex chamber as the annular airflow along an inner surface of the outer vortex chamber wall.
That is, both Patel and Johnson ‘219 teach channel(s) (41 and 43 in Patel; 118 in Fig 3 of Johnson ‘219) provide an annular airflow along an inner surface of the combustor/outer-vortex-chamber wall(s) (Fig 2 of Patel and Fig 3 of Johnson ‘219).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the channel(s) of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 provide airflow to the inner surface of the outer vortex chamber wall as taught by Patel and Johnson ‘219 in order to provide cooling thereto and to facilitate the vortex formation (Patel [0021]; Johnson ‘219, Col.5 ll.10-24)
Regarding Claim 20, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. 
Johnson ‘162 further teaches the channel is an outer channel (Fig 2, relative to the gas turbine engine centerline), wherein the trapped vortex combustor further comprises an inner vortex chamber wall (radially innermost of 84), 
wherein the dome is attached to, the inner vortex chamber wall (Fig 2), 

    PNG
    media_image11.png
    975
    1279
    media_image11.png
    Greyscale

wherein the dome and the inner vortex chamber wall define at least in part an inner trapped vortex chamber (74) and an inner channel (Fig 2 above) positioned at a forward end (Fig 2 above) of the inner vortex chamber wall. 
Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, also teaches providing an airflow through or around the dome, the inner vortex chamber wall, or both to the inner channel; and providing the airflow received in the inner channel to the inner vortex chamber as an annular airflow, the annular airflow being at least fifteen percent of a total amount of airflow provided to the inner vortex chamber.
However, just as in Claim 16 above, Patel further teaches the combustor comprising an inner combustor wall (the other of 20a-b or 21a-b; e.g. 20b, 21b), defining a forward end (Fig 2 below) and comprising an inner surface (Fig 2 below); and a dome (24) attached to, or formed integrally with, the combustor wall (Fig 2; [0016, 0025]); 

    PNG
    media_image3.png
    950
    688
    media_image3.png
    Greyscale

wherein the dome and the combustor wall define at least in part an inner channel (the other of 41, 43; e.g. 43), 
wherein the inner channel(s) extend(s) along the circumferential direction at the forward end of the combustor wall (Figs 2, 4-5), 

    PNG
    media_image4.png
    589
    741
    media_image4.png
    Greyscale

wherein the channel(s) is/are configured to receive an airflow through both the combustor wall(s), and the dome (via the other of 46(a-b), 48(a-b); e.g. 46b, 48b) and provide such airflow as a continuous annular airflow to the inner surface of the combustor wall(s) (Figs 2-5; [0018]), 

    PNG
    media_image5.png
    859
    781
    media_image5.png
    Greyscale

wherein impingement holes (the other of 46, 46a-b; e.g. 46, 46b) extend through the combustor wall(s) to provide impingement airflow into the channel;
wherein an outer opening(s) (the other of “ejecting holes” 48, 48a-b; e.g. 48b) that extend(s) parallel to the inner surface of the combustor wall(s) ([0005, 7, 0021], Fig 2) is/are formed in the dome outward of the fuel nozzle opening along the radial direction and upstream of the channel (Fig 2), 
Patel further teaching the channel(s) being formed by circumferential wall(s) (the other of lip(s) 32a-b; e.g., 32b) extending axially aft from the dome (Figs 2-3, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooling hole/channel arrangement of Patel for the channel of Johnson ‘162 in 
Regarding the airflow percentage, (as discussed in claim 16 above) Boardman teaches a trapped vortex combustor (Title) comprising at least one trapped vortex chamber (116) wherein a total amount of air is supplied to the vortex chamber (i.e., from air/fuel mixing tubes 134, 132, and air injection holes 126; Col.4 ll.48-64) and the portion of the total amount of airflow provided to the chamber via air injection holes 126 and/or fuel sources 128 (including 132, 134) is adjusted by changing the number and position of air injection holes and fuel sources in order to achieve the desired amount of air and fuel in the vortex (Col.3 ll. 48-65). In Boardman’s case, the air sources of 134 and 132 are premixed fuel/air as a gas fuel (Fig 4), thus, it is the number of air injection holes that must be selected in order to adjust the fuel/air ratio. There being only gas fuel sources (132, 134) and pure air sources (126) of air to the vortex chamber, adjusting the amount of air flowing to the chamber from pure air sources relative to the amount of air provided by the gas fuel injectors (132, 134), amounts to adjusting the proportion of air from pure air sources relative to the total amount of air flow to the vortex chamber. 
Notably, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber of a combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case the pure air source of openings in Johnson ‘162 in view of Patel (46a-b, 48a-b in Patel) being adjusted in number in order to adjust the portion of air provided by the channel (Fig 2 of Johnson ‘162; 41, 43 in Patel) to the vortex chamber to be at least 15% of the total air received by the vortex chamber (i.e., including air through fuel injector 48), may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Johnson ‘162 in view of Patel teaching all the claimed structures, it 
Note, MPEP 2123(I) provides that patents are relevant as prior art for all they contain and are not limited to what the patentees describe as their own inventions or the problems with which they are concerned. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures Johnson ‘162 in view of Patel, in further view of Boardman’s optimization technique(s) that teaches the claimed percentage limitation.
Regarding Claim 21, Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 teaches all the limitations of the claimed invention as discussed above. Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 as discussed so far, does not teach the annular airflow is twenty-five to forty percent of the total amount of airflow.
However, as discussed above, Boardman teaches it was known that the amount of air provided by pure air sources could be adjusted relative to the amount of air provided by premixed fuel injectors in order to achieve the desired fuel/air ratio in the vortex chamber, thus, the proportion of air through a pure air source to a vortex chamber of a combustor being a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, such that the determination of the optimum or workable ranges of said variable, in this case the pure air source of openings in Johnson ‘162 in view of Patel, Boardman, and 
Note, MPEP 2123(I) provides that patents are relevant as prior art for all they contain and are not limited to what the patentees describe as their own inventions or the problems with which they are concerned. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, applying the teachings of Boardman to Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219 does not require bodily incorporation of all of Boardman’s structures into the apparatus of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219. Rather, Boardman is relied upon to teach how pure air injection openings may be adjusted in number and position in order to achieve a desired fuel/air mixture (rather than fuel/air openings). It is the structures of Johnson ‘162 in view of Patel, Boardman, and Johnson ‘219, in further view of Boardman’s optimization technique(s) that teaches the claimed percentage limitation.



Response to Arguments
Applicant's arguments filed 15 December 2020 were fully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive and/or are rendered moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                                                                                                                                           /STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/Craig Kim/Primary Examiner, Art Unit 3741